DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-15 and 17-19 allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches an adhesive pad and hemostasis system that includes the combination of recited limitations in claims 8, 17, and 19. The art alone or in combination did not teach wherein a footplate having a top surface and a bottom surface wherein one or more adhesive pads are adhered to the bottom surface of the footplate, a receiving device positioned on the footplate, a plunger positioned within the receiving device and configured to move therethrough and apply a compressive force to the patient's skin at the puncture site, and a plurality of motion restricting components interposed between the receiving device and the plunger to restrict reverse movement of the plunger through the receiving device; and (b) an anchoring adhesive pad comprising a flexible backing layer with a bottom surface, a first side portion, a second side portion, and a central portion; an adhesive layer on the bottom surface of the backing layer; and a release liner removably secured to the adhesive layer; wherein the central portion defines a hole sized to receive the receiving device, and wherein the first side portion and the second side portion of the backing layer overlay and adhere to the top surface of the footplate of the hemostasis device and extend beyond the footplate to the patient's skin. The closest prior art of record Clark et al. (U.S. Patent Publication No. 2011/0196417) in view of Santanello (U.S. Patent Publication No. 2005/0085757) fail to disclose the limitations above, and would not be obvious to modify since the addition of Santanello’s additional expansive adhesive pad would cause/allow bleeding upon the movement of the footplate. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771